DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 10/06/2021 have been entered. Claims 1-20 remain pending in the application. 
 
Applicants arguments, with respect to the claim objections have fully considered are persuasive. Therefore, the previous objections to the Claims, set forth in the previous office action mailed 07/21/2021, have been withdrawn.
Applicant’s arguments, with respect to the rejection(s) of claim(s) 2-4, 7-8, 12-14, and 16-17 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 07/21/2021 has been withdrawn. However, upon further consideration, new ground(s) of rejection have been raised (see below). 

Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 103 filed 10/06/2021 have been fully considered but they are not persuasive. 
The applicant argues that prior art of record Haghighi does not teach at least the amended claim language of at least representative Claim 1. 

In applicant’s arguments, the applicant merely discusses how Haghighi alone fails to disclose the claim language of at least amended representative Claim 1 but fails to discuss prior art of record Chatzis or McCallum which was used to teach, at least in part, the amended portions of representative Claim 1. Further, applicant’s arguments fail to consider the whole combination of Haghighi, McCallum, and Chatzis. 
That is, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
However, regardless of applicant’s arguments, the applicant has presented subject matter that has not been previously examined and thus, applicant’s arguments regarding such language are rendered moot. The examiner refers to the rejection under 103 below for more details. 
Because the applicant has failed to consider the combination of Haghighi, McCallum, and Chatzis, applicants arguments with respect to the rejection under 35 U.S.C. 103 are NOT persuasive and the rejection is maintained. 


Examiner’s Remarks
In order to gain an understanding of the invention as a whole the examiner presents factual findings that a person of ordinary skill in the art would realize. These findings help to establish an understanding of the claimed subject matter and also serve to establish, at least in part, the Broadest Reasonable Interpretation of the claim language. 
At least representative Claim 1 uses the following terms:
1. Posterior distribution. According to Wikipedia (see PTO-892 attached), the posterior distribution is: 
“In Bayesian Statistics…is the conditional probability that is assigned after the relevant evidence or background is taken into account.”
2. Emission distribution. Within the as-filed specification, it appears that paragraph [0062] best describes what the applicant intends the term “emission distribution” to encompass. Paragraph [0062] recites, at least in part: 
Paragraph in a POMDP model based on, e.g., iHMM, can be estimated given time-series data. The time-series data can include reward data (R= r1: T), observation data (Y = y1: T)…The plurality of parameters can include…an emission distribution…defined as p(y|s,a)… 
The examiner notes the definition of emission distribution. Namely, p(y|s,a), appears to be the probability (p) of seeing some observation (y), given an arbitrary state (s) and That is, in other words, and under BRI, the term “emission distribution” will be interpreted as encompassing terms such as “observation probability”, “observation distribution”, etc. 
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, which ultimately depends on Claim 1, recites, at least in part: 
“…generating…the state transition matrix…” 
The term “the state transition matrix” lacks antecedent basis. For clarity of record, it appears that this rejection was caused by the deletion of “…based on a state transition matrix for the given state partitioning candidate…” as presented in original claim 1. 
Claim 17 recites similar subject matter to that of Claim 8 and thus contains the same issue as described above with respect to Claim 8. 
Claim 13 recites, at least in part: 

When the claim recites “…from posterior distributions…” it is unclear if these posterior distributions are the same or different from those claimed in Claim 11. 
The examiner suggests amending Claim 13 to recite similar language to that of apparent parallel claim 3. 
That is, Claim 13 should instead recite: 
“…wherein the samples from the posterior distributions of parameters associated with the POMDP model…”
Claim Rejections - 35 USC § 103
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighi (“Learning Algorithms for Automata with Observations”, NPL 2007) in view of McCallum (“Reinforcement Learning with Selective Perception and Hidden States”, NPL 1996) and further in view of Wang et al. (“Time-Dependent Infinite POMDPs for Planning Real-World Multimodal Interactions” NPL 2015).
With respect to Claim 1, Haghighi teaches a computer-implemented method for reducing computational costs to perform machine learning tasks, comprising: generating, by at least one processor device operatively coupled to a memory, one or more state partitioning candidates each including a plurality of subgroups corresponding to a plurality of states associated with a partially observable Markov decision process (POMDP) model (Haghighi Pg. 2 Section 2.1 discloses the typical parameters and structure of a POMDP and thus teaches “…associated with…a..POMDP…” Pg. 6 Section 3 “Merge-Split Algorithm”. The examiner notes that as disclosed “[The Merge Split algorithm] shares the idea of the GKPP algorithm of merging states according to their similarity in future transitions…” The examiner notes that the GKPP algorithm is disclosed in section 2.3 as the PAC-Learning of Markov Models with Hidden State. Section 2.3 discloses that “[t]he main idea of the algorithm is based on splitting, merging and promoting the states. It keeps a list of safe states and candidate states…A candidate is a state which may be representing a unique state in the model, or may be a duplicate of an existing state…” Further note the initializing step in the Algorithm given in Table 1 see “initialize candidates”. 
The examiner notes that storing and/or initializing candidate states associated with a POMDP teaches “generating, by at least one processor device operatively coupled to a memory, one or more state partitioning candidates corresponding to a plurality of states”.
Regarding “each including a plurality of subgroups.” Initially, the examiner draws attention to instant specification [0077] which appears to describe at least one possible embodiment of “subgroup.” [0077] recites, at least in part, “…with each subgroup corresponding to a “new state.”” Given at least this interpretation, the examiner turns to Haghighi. Haghighi Pg. 7 “We begin by initializing a single null state s0. Possible action-observation pairs are L1, L0, R0, R1, U0. For each of these pairs we create a corresponding node and add a transition from s0 to it. Now the merge condition should be check for these newly added states…” As can be seen, the state s0, is made up of the newly added states formed by the possible (e.g. candidate) action-observation pairs. Thus, these newly added states formed by the possible action-observation pairs teach “…each including a plurality of subgroups…” ) 
Determining, by the at least one processor device, that a given state partitioning candidate of the one or more state partitioning candidates satisfies a merge condition…(Haghighi Pg. 6 Section 3. “Two states can get merged if and only if they have the same set of future transitions…”). 
Determining whether each of the plurality of subgroups satisfies the merge condition (Haghighi Pg. 7 “We begin by initializing a single null state s0. Possible action-observation pairs are L1, L0, R0, R1, U0. For each of these pairs we create a corresponding node and add a transition from s0 to it. Now the merge condition should The examiner notes that checking the merge condition for the newly added states teaches “determining whether each of the plurality of subgroups satisfies the merge condition…”).
Haghighi, however, does not appear to explicitly disclose: 
…a merge condition by determining whether any states of the plurality of states have same posterior distributions of parameters…
…by using samples of the parameters from the posterior distributions, the parameters including both a parameter of emission distribution and a parameter of reward distribution
Performing, by the at least processor device, a machine learning task based on the POMDP model with merged states using the given state partitioning candidate
McCallum, however, teaches …a merge condition by determining whether any states of the plurality of states have same posterior distribution of parameters…(McCallum Pg. 73 “A leaf of the tree acts as a bucket, grouping [e.g. merging] together instances that having matching history up to a certain length…The agent builds this tree on-line during training—beginning with no short-term memory, and selectively adding braches only where additional memory is needed. In order to calculate statistics about the value of additional distinctions, the tree includes a “fringe”, or additional braches below what we normally consider the leaves of the tree. The instances in the fringe nodes are tested for statistically significant difference in expected future discounted reward on a per-action basis. If the Kolmogorov-Smirnov test indicates that the instances came from different distributions, these fringe nodes become “official” leaves, and the fringe is extended below them…” Next, McCallum Pg. 77 “The Kolmogorov-Smirnov test answers the questions, “are two distributions significantly different…Instead of comparing the distributions of the fringe nodes against each other…the current implementation instead compares the distribution of each fringe node against the distribution in the leaf node that is its ancestor.” 
The examiner notes that the “fringe” nodes are described as “…additional braches below what we normally consider the leaves of the tree…” That is, these “fringe” nodes are states (percept, action pairs) that have not actually taken place, but rather are estimates. Therefore, when a distribution of a fringe node is compared against its “ancestor” (e.g. a state that has taken place), the distribution would necessarily be a “posterior distribution” because that distribution represents the conditional probability of the fringe node given the ancestors parameters. 
Further, as evidenced by Pg. 73 above (see matching history) a person of ordinary skill in the art would infer that if the fringe node and ancestor node match, by use of the Kolmogorov-Smirnov test, then at least these two nodes (e.g. states) would necessarily have matching (e.g. the same) posterior distribution. 
Thus, comparing the distribution of each fringe node against the distribution in the leaf node that is its ancestor, as taught by McCallum, teaches “…a merge condition by determining whether any states of the plurality of states have same posterior distribution of parameters…”).
McCallum teaches performing, by the at least processor device, a machine learning task based on the POMDP model with merged states using the given state partitioning candidate (Pg. 78 Section 6.4.1 describes how the machine learning As can be seen, the machine learning task of Hallway Navigation is “…a machine learning task based on the POMDP model with merged states using the given state partitioning candidate” and thus, McCallum teaches the claim language as required.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the generation and merging of candidate states within a POMDP as taught by Haghighi modified with the performing of a machine learning task using said POMDP as taught by McCallum because merging states that are determined to be redundant would increase the efficiency of performing the machine learning task. The machine learning task, therefore, would require less computational resources and could be completed faster (McCallum Pg. 72 Section 6.2).
The combination of Haghighi and McCallum, however, do not appear to explicitly disclose: 
…by using samples of the parameters from the posterior distributions, the parameters including both a parameter of emission distribution and a parameter of reward distribution

Wang, however, teaches …by using samples of the parameters from the posterior distributions, the parameters including both a parameter of emission distribution and a parameter of reward distribution (First, in order to establish context, Wang on Pg. 3 section 2 teaches that the model used is a POMDP. Section 2.3 Pg. 5-6 describe the sampling inference. “Similar to [7], the inference procedure of the proposed sticky iPOMDP can be carried out based on either a modified direct assignment Rao-Blackwellized Gibbs sampler [20] or a blocked Gibbs sampler [11] that takes the advantage of the forward-backward algorithm for HMM to jointly sample the hidden state sequence, transition probabilities, and observation parameters…Firstly we approximate the [hierarchical dirichlet process] transition prior by a finite L-dimensional Direchlet distribution….Then the HMM forward-backward procedure can be employed to jointly sample the state sequence given the observation sequence and action sequence. After this, we can sample the auxiliary variables to update the global transition distribution, and re-sample new transition distributions for each state. Finally, conditioning on those sampled states, the posterior parameters for observations and rewards can be sampled….” The examiner notes that sampling the posterior parameters for observations that are based on sampled states and sampling the rewards similarly teaches “…by using samples of the parameters from the posterior distributions, the parameters including both a parameter of emission distribution and a parameter of reward distribution…”.
To further clarify, as discussed in the Examiner’s Remarks section above, the conditional probability encompasses the emission distribution. Thus, Wang’s disclosure of sampling the posterior parameters for observations conditioned on the sample states teaches “emission distribution.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the matching posterior distributions as taught by the combination of Haghighi and McCallum modified with the posterior sampling of the observations (e.g. emission) and rewards as taught by Wang because this would provide more consistent states resulting in a more accurate model (Wang Pg. 7 See Fig. 1 and Section 3.1). 
With respect to Claim 2, the combination of Haghighi, McCallum, and Wang teach wherein the plurality of states are estimated (The examiner notes, by definition, when a Markov Decision Process (MDP) is a partially observable Markov decision process (POMDP), the states are necessarily estimates. That is, the defining feature of a POMDP is that because the process is only partially observable, the states cannot be “truly” calculated, rather they are estimated. Thus, the simple disclosure of a POMDP teaches “wherein the plurality of states are estimated.” 
Haghighi Pg. 2 Section 2.1 “A partially observable markov decision process (POMDP) is an extension of a Markov Decision process, in which the observations can only partially identify the internal states.”). 
With respect to Claim 3, the combination of Haghighi, McCallum, and Wang teach wherein the sample from the posterior distribution of parameters associated with the POMDP model are obtained by employing a Markov Chain Monte Carlo (MCMC) method (Wang Pg. 5 Section 2.3 ““Similar to [7], the inference procedure of the proposed sticky iPOMDP can be carried out based on either a The examiner notes that the use of at least a Gibbs sampler (e.g. a modified direct assignment Rao-Blackwellized, a blocked Gibbs sampler, etc.) teaches “wherein the sample from the posterior distribution of parameters associated with the POMDP model are obtained by employing a Markov Chain Monte Carlo (MCMC) method.”
That is, a Gibbs sampler, by definition is a Markov Chain Monte Carlo method.). 
With respect to Claim 4, the combination of Haghighi, McCallum, and Wang teach grouping, by the at least one processor device, the plurality of states into a plurality of groups based on the samples, each of the plurality of groups including one or more of the plurality of states having the same posterior distributions of the parameters (McCallum Pg. 72 Section 6.2 “Like all instance-based algorithms, [the Utile Suffix Memory] USM records each of its raw experiences. For a reinforcement learning agent, these are transitions consisting of action-percept-reward triples connected in a time-ordered chain. We will call these individual raw experiences instances [emphasis in original]. Unlike NSM, USM organizes, or “clusters,” these instances in such a way as to explicitly control how much of their history is considered significant…The structure can be thought of as an order-n Markov model, with varying n in different parts of state space. A leaf of the tree acts as a bucket, grouping together instances that have matching history up to a certain length…” The examiner notes that grouping together instances that have matching history up to a certain length teaches “Grouping, by the at least one processor device, the plurality of states into a plurality of groups based on the obtained samples, each of the plurality of groups including one or more of the plurality of states having similar posterior distributions of the parameters”. That is, because, as disclosed by McCallum, instances are the transitions consisting of “action, percept reward triples” and a reinforcement learning agent has a set of these “transitions”, it logically follows that instances that have a matching history have transition probabilities that match (e.g. are the same) for their respective actions, percepts (e.g. observations), and rewards. Thus, McCallum teaches “grouping, by the at least one processor device, the plurality of states into a plurality of groups based on the samples, each of the plurality of groups including one or more of the plurality of states having the same posterior distributions of the parameters”.).
creating, by the at least one processor device, a plurality of sets of partitions each corresponding to a respective one of the plurality of groups and each including one or more partitions (McCallum Pg. 53 Section 4.4 “The agent divides the set of incoming transitions into disjoint subsets, such that all transitions in a subset overlap with each other and each subset is as large as possible.” Further see McCallum Figure 4.3. Note the partition of State 6 in State 6a and State 6b. 

    PNG
    media_image1.png
    479
    662
    media_image1.png
    Greyscale
In addition and/or in the alternative, see McCallum Figure 6.1 which shows how actions and observations are split (e.g. by creating a tree). For further details see the examiner’s reproduction of Figure 6.1 with annotations below. 
combining, by the at least one processor device, the sets of partitions to generate the one or more state partitioning candidates (McCallum Pg. 53 “States may also be joined if the union of their incoming transitions all overlap with each other, and if one set of incoming transitions is a subset of the other…” See also McCallum Figure 4.2. Note that joining states where the sets of incoming transitions (e.g. action, observation, reward tuple) are a subset of the other teaches “combining, by the at least one processor device, the sets of partitions to generate the one or more state partitioning candidates.”). 

With respect to Claim 5, the combination of Haghighi, McCallum, and Wang teach wherein the machine learning task is performed by an artificial intelligence agent (McCallum Pg. 78 Section 6.4.1 describes at least one machine learning task that could be carried out using the techniques described in McCallum; namely the machine learning task of Hallway Navigation. Section 6.4.1 recites, at least in part: “The agent’s task is to navigate to the goal location using actions…”). 
With respect to Claim 6, the combination of Haghighi, McCallum, and Wang teach enumerating, by the at least one process device, the one or more state partitioning candidates based on a number of the subgroups corresponding to each state partitioning candidate (Under the examiner’s BRI, McCallum teaches the claim language. McCallum Figure 5.1 See “learning in a sequence space.” Specifically, “In a sequence space (shown on bottom), instances are circles connected by arrows, each indicating an action/percept/reward snapshot in time, with all the snapshots laid out in time sequence order (The numbers in the circles indicate action/percept/reward triples.)…” The examiner notes that the numbers in the circles which indicates action/percept/reward triples teaches “enumerating, by the at least one process device, the one or more state partitioning candidates based on a number of the subgroups corresponding to each state partitioning candidate”.).
With respect to Claim 7, the combination of Haghighi, McCallum, and Wang teach wherein the one or more state partitioning candidates are enumerated based on the number of subgroups corresponding each state partitioning candidate (McCallum Figure 5.1 See “learning in a sequence space.” Specifically, “In a sequence space (shown on bottom), instances are circles connected by arrows, each The numbers in the circles indicate action/percept/reward triples.)…” The examiner notes that the numbers in the circles which indicates action/percept/reward triples teaches “wherein the one or more state partitioning candidates are enumerated based on the number of subgroups corresponding each state partitioning candidate”.).
With respect to Claim 8, the combination of Haghighi, McCallum, and Wang teach generating, by the at least one processor device, the state transition matrix for the given state partitioning candidate by summing up a probability of transitions of all of the states of the given state partitioning candidate (McCallum Pg. 52-53. “Now the agent has all the information necessary to assign return values to specific transitions. The agent considers the value of return[t] at each time step and includes this value in the statistics for each transition in proportion to the transition occupation probability at the previous time step…trans.sum is the sum…[u]sing the count, sum, and sum of squares the agent can obtain upper and lower bounds of the return value confidence intervals for each transition.” The examiner notes that, under the BRI of Claim 8, summing the transition by using of “trans.sum” teaches “generating, by the at least one processor device, the state transition matrix for the given state partitioning candidate by summing up a probability of transitions into all of the states of the given state partitioning candidate”.). 
With respect to Claim 9, the combination of Haghighi, McCallum, and Wang teach wherein determining whether the given state partitioning candidates satisfies the merge condition including determine whether the posterior distributions of the parameters are the same for all actions and states in each of the subgroups of the given state partitioning candidate (McCallum Pg. 73 “A leaf of the tree acts as a bucket, grouping [e.g. merging] together instances that having matching history up to a certain length…The agent builds this tree on-line during training—beginning with no short-term memory, and selectively adding braches only where additional memory is needed. In order to calculate statistics about the value of additional distinctions, the tree includes a “fringe”, or additional braches below what we normally consider the leaves of the tree. The instances in the fringe nodes are tested for statistically significant difference in expected future discounted reward on a per-action basis. If the Kolmogorov-Smirnov test indicates that the instances came from different distributions, these fringe nodes become “official” leaves, and the fringe is extended below them…” Next, McCallum Pg. 77 “The Kolmogorov-Smirnov test answers the questions, “are two distributions significantly different…Instead of comparing the distributions of the fringe nodes against each other…the current implementation instead compares the distribution of each fringe node against the distribution in the leaf node that is its ancestor.” 
The examiner notes that the “fringe” nodes are described as “…additional braches below what we normally consider the leaves of the tree…” That is, these “fringe” nodes are states (percept, action pairs) that have not actually taken place, but rather are estimates. Therefore, when a distribution of a fringe node is compared against its “ancestor” (e.g. a state that has taken place), the distribution would necessarily be a “posterior distribution” because that distribution represents the conditional probability of the fringe node given the ancestors parameters. 
Further, as evidenced by Pg. 73 above (see matching history) a person of ordinary skill in the art would infer that if the fringe node and ancestor node match, by use of the Kolmogorov-Smirnov test, then at least these two nodes (e.g. states) would necessarily have matching (e.g. the same) posterior distribution. 
Thus, comparing the distribution of each fringe node against the distribution in the leaf node that is its ancestor, as taught by McCallum, teaches “wherein determining whether the given state partitioning candidates satisfies the merge condition including determine whether the posterior distributions of the parameters are the same for all actions and states in each of the subgroups of the given state partitioning candidate.”)
With respect to Claim 10, the combination of Haghighi and McCallum teach wherein the given state partitioning candidate is determined to satisfy the merge condition by using a Kolmogorov-Smirnov test or comparing a sample mean to a threshold (McCallum Pg. 77 “The Kolmogorov-Smirnov test answers the questions, “are two distributions significantly different…Instead of comparing the distributions of the fringe nodes against each other…the current implementation instead compares the distribution of each fringe node against the distribution in the leaf node that is its ancestor.”).

With respect to Claim 11, Haghighi teaches A system for reducing computational costs for machine learning tasks using partially observable Markov decision processes (POMDP) models, comprising: a memory device for storing program instructions; and at least one processor device operatively coupled to the memory device and configured to execute program code stored on the memory device to: generate one or more state partitioning candidates each including a plurality of subgroups corresponding to a plurality of states associated with a partially observable Markov decision process (POMDP) model (Haghighi Pg. 2 Section 2.1 discloses the typical parameters and structure of a POMDP and thus teaches “…associated with…a..POMDP…” Pg. 6 Section 3 “Merge-Split Algorithm”. The examiner notes that as disclosed “[The Merge Split algorithm] shares the idea of the GKPP algorithm of merging states according to their similarity in future transitions…” The examiner notes that the GKPP algorithm is disclosed in section 2.3 as the PAC-Learning of Markov Models with Hidden State. Section 2.3 discloses that “[t]he main idea of the algorithm is based on splitting, merging and promoting the states. It keeps a list of safe states and candidate states…A candidate is a state which may be representing a unique state in the model, or may be a duplicate of an existing state…” Further note the initializing step in the Algorithm given in Table 1 see “initialize candidates”. 
The examiner notes that storing and/or initializing candidate states associated with a POMDP teaches “generate one or more state partitioning candidates each including a plurality of subgroups corresponding to a plurality of states associated with a partially observable Markov decision process (POMDP) model”.
Regarding “each including a plurality of subgroups.” Initially, the examiner draws attention to instant specification [0077] which appears to describe at least one possible embodiment of “subgroup.” [0077] recites, at least in part, “…with each subgroup corresponding to a “new state.”” Given at least this interpretation, the examiner turns to Haghighi. Haghighi Pg. 7 “We begin by initializing a single null state s0. Possible action-possible (e.g. candidate) action-observation pairs. Thus, these newly added states formed by the possible action-observation pairs teach “…each including a plurality of subgroups…” ) 
Determine that a given state partitioning candidate of the one or more state partitioning candidates satisfies a merge condition…(Haghighi Pg. 6 Section 3. “Two states can get merged if and only if they have the same set of future transitions…”). 
Determining whether each of the plurality of subgroups satisfies the merge condition (Haghighi Pg. 7 “We begin by initializing a single null state s0. Possible action-observation pairs are L1, L0, R0, R1, U0. For each of these pairs we create a corresponding node and add a transition from s0 to it. Now the merge condition should be check for these newly added states…” The examiner notes that checking the merge condition for the newly added states teaches “determining whether each of the plurality of subgroups satisfies the merge condition…”).
Haghighi, however, does not appear to explicitly disclose: 
…a merge condition by determining whether any states of the plurality of states have same posterior distributions of parameters…
…by using samples of the parameters from the posterior distributions, the parameters including both a parameter of emission distribution and a parameter of reward distribution
Performing, by the at least processor device, a machine learning task based on the POMDP model with merged states using the given state partitioning candidate
McCallum, however, teaches …a merge condition by determining whether any states of the plurality of states have same posterior distribution of parameters…(McCallum Pg. 73 “A leaf of the tree acts as a bucket, grouping [e.g. merging] together instances that having matching history up to a certain length…The agent builds this tree on-line during training—beginning with no short-term memory, and selectively adding braches only where additional memory is needed. In order to calculate statistics about the value of additional distinctions, the tree includes a “fringe”, or additional braches below what we normally consider the leaves of the tree. The instances in the fringe nodes are tested for statistically significant difference in expected future discounted reward on a per-action basis. If the Kolmogorov-Smirnov test indicates that the instances came from different distributions, these fringe nodes become “official” leaves, and the fringe is extended below them…” Next, McCallum Pg. 77 “The Kolmogorov-Smirnov test answers the questions, “are two distributions significantly different…Instead of comparing the distributions of the fringe nodes against each other…the current implementation instead compares the distribution of each fringe node against the distribution in the leaf node that is its ancestor.” 
The examiner notes that the “fringe” nodes are described as “…additional braches below what we normally consider the leaves of the tree…” That is, these “fringe” nodes are states (percept, action pairs) that have not actually taken place, but rather are estimates. Therefore, when a distribution of a fringe node is compared 
Further, as evidenced by Pg. 73 above (see matching history) a person of ordinary skill in the art would infer that if the fringe node and ancestor node match, by use of the Kolmogorov-Smirnov test, then at least these two nodes (e.g. states) would necessarily have matching (e.g. the same) posterior distribution. 
Thus, comparing the distribution of each fringe node against the distribution in the leaf node that is its ancestor, as taught by McCallum, teaches “…a merge condition by determining whether any states of the plurality of states have same posterior distribution of parameters…”).
McCallum teaches perform a machine learning task based on the POMDP model with merged states using the given state partitioning candidate (Pg. 78 Section 6.4.1 describes how the machine learning task of “Hallway Navigation” can be completed using McCallum’s “Utile Suffix Memory Algorithm” (See at least Section 6.2 Pg. 72). The examiner notes that this algorithm is based on applying the Utile Distinction Test as disclosed in Section 4.2.2 Pg. 48. Which recites “the utile distinction test distinguishes states that have different policy actions or different utilities, and merges states that have the same policy action and same utility.” This is further shown in Figure 4.2 which shows “a state in consideration for splitting, Associated with incoming transitions UDM keeps confidence intervals of future discounted rewards for each action executed from the state in question.” As can be seen, the machine learning task of Hallway Navigation is “…a machine learning task based on the POMDP model with merged states using the given state partitioning candidate” and thus, McCallum teaches the claim language as required.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the generation and merging of candidate states within a POMDP as taught by Haghighi modified with the performing of a machine learning task using said POMDP as taught by McCallum because merging states that are determined to be redundant would increase the efficiency of performing the machine learning task. The machine learning task, therefore, would require less computational resources and could be completed faster (McCallum Pg. 72 Section 6.2).
The combination of Haghighi and McCallum, however, do not appear to explicitly disclose: 
…by using samples of the parameters from the posterior distributions, the parameters including both a parameter of emission distribution and a parameter of reward distribution

Wang, however, teaches …by using samples of the parameters from the posterior distributions, the parameters including both a parameter of emission distribution and a parameter of reward distribution (First, in order to establish context, Wang on Pg. 3 section 2 teaches that the model used is a POMDP. Section 2.3 Pg. 5-6 describe the sampling inference. “Similar to [7], the inference procedure of the proposed sticky iPOMDP can be carried out based on either a modified direct assignment Rao-Blackwellized Gibbs sampler [20] or a blocked Gibbs sampler [11] that takes the advantage of the forward-backward algorithm for HMM to jointly sample the Finally, conditioning on those sampled states, the posterior parameters for observations and rewards can be sampled….” The examiner notes that sampling the posterior parameters for observations that are based on sampled states and sampling the rewards similarly teaches “…by using samples of the parameters from the posterior distributions, the parameters including both a parameter of emission distribution and a parameter of reward distribution…”.
To further clarify, as discussed in the Examiner’s Remarks section above, the conditional probability encompasses the emission distribution. Thus, Wang’s disclosure of sampling the posterior parameters for observations conditioned on the sample states teaches “emission distribution.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the matching posterior distributions as taught by the combination of Haghighi and McCallum modified with the posterior sampling of the observations (e.g. emission) and rewards as taught by Wang because this would provide more consistent states resulting in a more accurate model (Wang Pg. 7 See Fig. 1 and Section 3.1). 
With respect to Claim 12, the combination of Haghighi, McCallum, and Wang teach wherein the plurality of states are estimated (The examiner notes, by definition, when a Markov Decision Process (MDP) is a partially observable Markov decision process (POMDP), the states are necessarily estimates. That is, the defining feature of a POMDP is that because the process is only partially observable, the states cannot be “truly” calculated, rather they are estimated. Thus, the simple disclosure of a POMDP teaches “wherein the plurality of states are estimated.” 
Haghighi Pg. 2 Section 2.1 “A partially observable markov decision process (POMDP) is an extension of a Markov Decision process, in which the observations can only partially identify the internal states.”). 
With respect to Claim 13, the combination of Haghighi, McCallum, and Wang teach wherein the samples from posterior distributions of parameters associated with the POMDP model are obtained by employing a Markov Chain Monte Carlo (MCMC) method (Wang Pg. 5 Section 2.3 ““Similar to [7], the inference procedure of the proposed sticky iPOMDP can be carried out based on either a modified direct assignment Rao-Blackwellized Gibbs sampler [20] or a blocked Gibbs sampler [11] that takes the advantage of the forward-backward algorithm for HMM to jointly sample the hidden state sequence, transition probabilities, and observation parameters…” The examiner notes that the use of at least a Gibbs sampler (e.g. a modified direct assignment Rao-Blackwellized, a blocked Gibbs sampler, etc.) teaches “wherein the sample from the posterior distribution of parameters associated with the POMDP model are obtained by employing a Markov Chain Monte Carlo (MCMC) method.”
That is, a Gibbs sampler, by definition is a Markov Chain Monte Carlo method.). 
With respect to Claim 14, the combination of Haghighi, McCallum, and Wang teach grouping the plurality of states into a plurality of groups based on the samples, each of the plurality of groups including one or more of the plurality of states having the same posterior distributions of the parameters (McCallum Pg. 72 Section 6.2 “Like all instance-based algorithms, [the Utile Suffix Memory] USM records each of its raw experiences. For a reinforcement learning agent, these are transitions consisting of action-percept-reward triples connected in a time-ordered chain. We will call these individual raw experiences instances [emphasis in original]. Unlike NSM, USM organizes, or “clusters,” these instances in such a way as to explicitly control how much of their history is considered significant…The structure can be thought of as an order-n Markov model, with varying n in different parts of state space. A leaf of the tree acts as a bucket, grouping together instances that have matching history up to a certain length…” The examiner notes that grouping together instances that have matching history up to a certain length teaches “Grouping, by the at least one processor device, the plurality of states into a plurality of groups based on the obtained samples, each of the plurality of groups including one or more of the plurality of states having similar posterior distributions of the parameters”. That is, because, as disclosed by McCallum, instances are the transitions consisting of “action, percept reward triples” and a reinforcement learning agent has a set of these “transitions”, it logically follows that instances that have a matching history have transition probabilities that match (e.g. are the same) for their respective actions, percepts (e.g. observations), and rewards. Thus, McCallum teaches “grouping, by the at least one processor device, the plurality of states into a plurality of groups based on the samples, each of the plurality of groups 
Creating a plurality of sets of partitions each corresponding to a respective one of the plurality of groups and each including one or more partitions (McCallum Pg. 53 Section 4.4 “The agent divides the set of incoming transitions into disjoint subsets, such that all transitions in a subset overlap with each other and each subset is as large as possible.” Further see McCallum Figure 4.3. Note the partition of State 6 in State 6a and State 6b. 

    PNG
    media_image1.png
    479
    662
    media_image1.png
    Greyscale
In addition and/or in the alternative, see McCallum Figure 6.1 which shows how actions and observations are split (e.g. by creating a tree). For further details see the examiner’s reproduction of Figure 6.1 with annotations below. 
Combining the sets of partitions to generate the one or more state partitioning candidates (McCallum Pg. 53 “States may also be joined if the union of their incoming transitions all overlap with each other, and if one set of incoming transitions is a subset of the other…” See also McCallum Figure 4.2. Note that joining states where the sets of incoming transitions (e.g. action, observation, reward tuple) are a subset of the other teaches “combining the sets of partitions to generate the one or more state partitioning candidates.”). 
With respect to Claim 15, the combination of Haghighi, McCallum, and Wang teach wherein the at least one process device is further configured to execute program code stored on the memory device to enumerate the one or more state partitioning candidates based on a number of the subgroups corresponding to each state partitioning candidate (Under the examiner’s BRI, McCallum teaches the claim language. McCallum Figure 5.1 See “learning in a sequence space.” Specifically, “In a sequence space (shown on bottom), instances are circles connected by arrows, each indicating an action/percept/reward snapshot in time, with all the snapshots laid out in time sequence order (The numbers in the circles indicate action/percept/reward triples.)…” The examiner notes that the numbers in the circles which indicates action/percept/reward triples teaches “enumerating, by the at least one process device, the one or more state partitioning candidates based on a number of the subgroups corresponding to each state partitioning candidate”.).
With respect to Claim 16, the combination of Haghighi, McCallum, and Wang teach wherein the one or more state partitioning candidates are enumerated based on the number of subgroups corresponding each state partitioning candidate (McCallum Figure 5.1 See “learning in a sequence space.” Specifically, “In a sequence space (shown on bottom), instances are circles connected by arrows, each indicating an action/percept/reward snapshot in time, with all the snapshots laid out in time sequence order (The numbers in the circles indicate action/percept/reward triples.)…” The examiner notes that the numbers in the circles which indicates action/percept/reward triples teaches “wherein the one or more state partitioning candidates are enumerated based on the number of subgroups corresponding each state partitioning candidate”.).
With respect to Claim 17, the combination of Haghighi, McCallum, and Wang teach wherein the at least one processor device is further configured to execute program code stored on the memory device to generate the state transition matrix for the given state partitioning candidate by summing up a probability of transitions of all of the states of the given state partitioning candidate (McCallum Pg. 52-53. “Now the agent has all the information necessary to assign return values to specific transitions. The agent considers the value of return[t] at each time step and includes this value in the statistics for each transition in proportion to the transition occupation probability at the previous time step…trans.sum is the sum…[u]sing the count, sum, and sum of squares the agent can obtain upper and lower bounds of the return value confidence intervals for each transition.” The examiner notes that, under the BRI of Claim 8, summing the transition by using of “trans.sum” teaches “generating, by the at least one processor device, the state transition matrix for the given state partitioning candidate by summing up a probability of transitions into all of the states of the given state partitioning candidate”.). 
With respect to Claim 18, the combination of Haghighi, McCallum, and Wang teach wherein the at least one processor device is further configured to determine whether the given state partitioning candidates satisfies the merge condition by determining whether the posterior distributions of the parameters are the same for all actions and states in each of the subgroups of the given state partitioning candidate (McCallum Pg. 73 “A leaf of the tree acts as a bucket, grouping [e.g. merging] together instances that having matching history up to a certain length…The agent builds this tree on-line during training—beginning with no short-term memory, and selectively adding braches only where additional memory is needed. In order to calculate statistics about the value of additional distinctions, the tree includes a “fringe”, or additional braches below what we normally consider the leaves of the tree. The instances in the fringe nodes are tested for statistically significant difference in expected future discounted reward on a per-action basis. If the Kolmogorov-Smirnov test indicates that the instances came from different distributions, these fringe nodes become “official” leaves, and the fringe is extended below them…” Next, McCallum Pg. 77 “The Kolmogorov-Smirnov test answers the questions, “are two distributions significantly different…Instead of comparing the distributions of the fringe nodes against each other…the current implementation instead compares the distribution of each fringe node against the distribution in the leaf node that is its ancestor.” 
The examiner notes that the “fringe” nodes are described as “…additional braches below what we normally consider the leaves of the tree…” That is, these “fringe” nodes are states (percept, action pairs) that have not actually taken place, but rather are estimates. Therefore, when a distribution of a fringe node is compared 
Further, as evidenced by Pg. 73 above (see matching history) a person of ordinary skill in the art would infer that if the fringe node and ancestor node match, by use of the Kolmogorov-Smirnov test, then at least these two nodes (e.g. states) would necessarily have matching (e.g. the same) posterior distribution. 
Thus, comparing the distribution of each fringe node against the distribution in the leaf node that is its ancestor, as taught by McCallum, teaches “wherein determining whether the given state partitioning candidates satisfies the merge condition including determine whether the posterior distributions of the parameters are the same for all actions and states in each of the subgroups of the given state partitioning candidate.”)
With respect to Claim 19, the combination of Haghighi and McCallum teach wherein the at least one processor device is further configured to execute program instructions stored on the memory device to determine whether the given state partitioning candidate satisfies the merge condition by using a Kolmogorov-Smirnov test or comparing a sample mean to a threshold (McCallum Pg. 77 “The Kolmogorov-Smirnov test answers the questions, “are two distributions significantly different…Instead of comparing the distributions of the fringe nodes against each other…the current implementation instead compares the distribution of each fringe node against the distribution in the leaf node that is its ancestor.”).

With respect to Claim 20, Haghighi teaches a computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method for reducing computational costs to perform machine learning tasks, the method performed by the computer comprising: generating one or more state partitioning candidates each including a plurality of subgroups corresponding to a plurality of states associated with a partially observable Markov decision process (POMDP) model (Haghighi Pg. 2 Section 2.1 discloses the typical parameters and structure of a POMDP and thus teaches “…associated with…a..POMDP…” Pg. 6 Section 3 “Merge-Split Algorithm”. The examiner notes that as disclosed “[The Merge Split algorithm] shares the idea of the GKPP algorithm of merging states according to their similarity in future transitions…” The examiner notes that the GKPP algorithm is disclosed in section 2.3 as the PAC-Learning of Markov Models with Hidden State. Section 2.3 discloses that “[t]he main idea of the algorithm is based on splitting, merging and promoting the states. It keeps a list of safe states and candidate states…A candidate is a state which may be representing a unique state in the model, or may be a duplicate of an existing state…” Further note the initializing step in the Algorithm given in Table 1 see “initialize candidates”. 
The examiner notes that storing and/or initializing candidate states associated with a POMDP teaches “generating, by at least one processor device operatively coupled to a memory, one or more state partitioning candidates corresponding to a plurality of states”.
Regarding “each including a plurality of subgroups.” Initially, the examiner draws attention to instant specification [0077] which appears to describe at least one possible embodiment of “subgroup.” [0077] recites, at least in part, “…with each subgroup corresponding to a “new state.”” Given at least this interpretation, the examiner turns to Haghighi. Haghighi Pg. 7 “We begin by initializing a single null state s0. Possible action-observation pairs are L1, L0, R0, R1, U0. For each of these pairs we create a corresponding node and add a transition from s0 to it. Now the merge condition should be check for these newly added states…” As can be seen, the state s0, is made up of the newly added states formed by the possible (e.g. candidate) action-observation pairs. Thus, these newly added states formed by the possible action-observation pairs teach “…each including a plurality of subgroups…” ) 
Determining that a given state partitioning candidate of the one or more state partitioning candidates satisfies a merge condition…(Haghighi Pg. 6 Section 3. “Two states can get merged if and only if they have the same set of future transitions…”). 
Determining whether each of the plurality of subgroups satisfies the merge condition (Haghighi Pg. 7 “We begin by initializing a single null state s0. Possible action-observation pairs are L1, L0, R0, R1, U0. For each of these pairs we create a corresponding node and add a transition from s0 to it. Now the merge condition should be check for these newly added states…” The examiner notes that checking the merge condition for the newly added states teaches “determining whether each of the plurality of subgroups satisfies the merge condition…”).
Haghighi, however, does not appear to explicitly
…a merge condition by determining whether any states of the plurality of states have same posterior distributions of parameters…
…by using samples of the parameters from the posterior distributions, the parameters including both a parameter of emission distribution and a parameter of reward distribution
Performing, by the at least processor device, a machine learning task based on the POMDP model with merged states using the given state partitioning candidate
McCallum, however, teaches …a merge condition by determining whether any states of the plurality of states have same posterior distribution of parameters…(McCallum Pg. 73 “A leaf of the tree acts as a bucket, grouping [e.g. merging] together instances that having matching history up to a certain length…The agent builds this tree on-line during training—beginning with no short-term memory, and selectively adding braches only where additional memory is needed. In order to calculate statistics about the value of additional distinctions, the tree includes a “fringe”, or additional braches below what we normally consider the leaves of the tree. The instances in the fringe nodes are tested for statistically significant difference in expected future discounted reward on a per-action basis. If the Kolmogorov-Smirnov test indicates that the instances came from different distributions, these fringe nodes become “official” leaves, and the fringe is extended below them…” Next, McCallum Pg. 77 “The Kolmogorov-Smirnov test answers the questions, “are two distributions significantly different…Instead of comparing the distributions of the fringe nodes against distribution of each fringe node against the distribution in the leaf node that is its ancestor.” 
The examiner notes that the “fringe” nodes are described as “…additional braches below what we normally consider the leaves of the tree…” That is, these “fringe” nodes are states (percept, action pairs) that have not actually taken place, but rather are estimates. Therefore, when a distribution of a fringe node is compared against its “ancestor” (e.g. a state that has taken place), the distribution would necessarily be a “posterior distribution” because that distribution represents the conditional probability of the fringe node given the ancestors parameters. 
Further, as evidenced by Pg. 73 above (see matching history) a person of ordinary skill in the art would infer that if the fringe node and ancestor node match, by use of the Kolmogorov-Smirnov test, then at least these two nodes (e.g. states) would necessarily have matching (e.g. the same) posterior distribution. 
Thus, comparing the distribution of each fringe node against the distribution in the leaf node that is its ancestor, as taught by McCallum, teaches “…a merge condition by determining whether any states of the plurality of states have same posterior distribution of parameters…”).
McCallum teaches performing a machine learning task based on the POMDP model with merged states using the given state partitioning candidate (Pg. 78 Section 6.4.1 describes how the machine learning task of “Hallway Navigation” can be completed using McCallum’s “Utile Suffix Memory Algorithm” (See at least Section 6.2 Pg. 72). The examiner notes that this algorithm is based on applying the Utile Distinction Test as disclosed in Section 4.2.2 Pg. 48. Which recites “the utile distinction As can be seen, the machine learning task of Hallway Navigation is “…a machine learning task based on the POMDP model with merged states using the given state partitioning candidate” and thus, McCallum teaches the claim language as required.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the generation and merging of candidate states within a POMDP as taught by Haghighi modified with the performing of a machine learning task using said POMDP as taught by McCallum because merging states that are determined to be redundant would increase the efficiency of performing the machine learning task. The machine learning task, therefore, would require less computational resources and could be completed faster (McCallum Pg. 72 Section 6.2).
The combination of Haghighi and McCallum, however, do not appear to explicitly disclose: 
…by using samples of the parameters from the posterior distributions, the parameters including both a parameter of emission distribution and a parameter of reward distribution

Wang, however, teaches …by using samples of the parameters from the posterior distributions, the parameters including both a parameter of emission distribution and a parameter of reward distribution (First, in order to establish context, Wang on Pg. 3 section 2 teaches that the model used is a POMDP. Section 2.3 Pg. 5-6 describe the sampling inference. “Similar to [7], the inference procedure of the proposed sticky iPOMDP can be carried out based on either a modified direct assignment Rao-Blackwellized Gibbs sampler [20] or a blocked Gibbs sampler [11] that takes the advantage of the forward-backward algorithm for HMM to jointly sample the hidden state sequence, transition probabilities, and observation parameters…Firstly we approximate the [hierarchical dirichlet process] transition prior by a finite L-dimensional Direchlet distribution….Then the HMM forward-backward procedure can be employed to jointly sample the state sequence given the observation sequence and action sequence. After this, we can sample the auxiliary variables to update the global transition distribution, and re-sample new transition distributions for each state. Finally, conditioning on those sampled states, the posterior parameters for observations and rewards can be sampled….” The examiner notes that sampling the posterior parameters for observations that are based on sampled states and sampling the rewards similarly teaches “…by using samples of the parameters from the posterior distributions, the parameters including both a parameter of emission distribution and a parameter of reward distribution…”.
To further clarify, as discussed in the Examiner’s Remarks section above, the conditional probability encompasses the emission distribution. Thus, Wang’s disclosure of sampling the posterior parameters for observations conditioned on the sample states teaches “emission distribution.”).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Doshi-Velez, Finale “Bayesian Nonparametric approaches for reinforcement learning in partially observable domains.” NPL 2012. Very similar inventive idea. The examiner especially notes Pgs. 20-23 and Section 3.2.2 (Pg. 43). 
2. Mahadevan, Sridhar et al. “Automatic Programming of Behavior-based robots using Reinforcement Learning.” NPL 1991. Similar inventive idea and specifically discusses creating clusters of states by comparing clusters to each other and comparing states to see if they are similar. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/F.C.T./           Examiner, Art Unit 2126
/ANN J LO/           Supervisory Patent Examiner, Art Unit 2126